OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. DEMOPOLOS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






STATE ex rel. OKLAHOMA BAR ASSOCIATION v. DEMOPOLOS2015 OK 50Case Number: SCBD-6223Decided: 06/30/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 50, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. 
UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, 
Complainant,v.JAMES M. DEMOPOLOS, Respondent.
PROFESSIONAL DISCIPLINARY PROCEEDING
¶0 Respondent, a lawyer, pled guilty in the District Court of Oklahoma County 
to the crimes of obstructing a public officer, threatening to perform an act of 
violence involving or intended to involve serious bodily harm or death, and 
domestic abuse assault and battery. The Oklahoma Bar Association sought a 
post-conviction immediate suspension of Respondent's license to practice law and 
this Court issued an order of immediate suspension. Respondent sought and was 
provided a mitigation hearing held before a trial panel of the Professional 
Responsibility Tribunal. The panel recommended a six-month suspension with a 
deferred suspension of two years and one day while the Bar sought a suspension 
for two years. We hold that the appropriate discipline is a one-year suspension 
and an additional deferred suspension of one year with conditions upon 
Respondent's conduct and rehabilitation. 
INTERIM SUSPENSION PREVIOUSLY ORDERED:RESPONDENT IS 
SUSPENDED FROM THE PRACTICE OF LAW FOR ONE YEARCOMMENCING ON FEBRUARY 2, 
2015, WITH AN ADDITIONAL ONE-YEARSUSPENSION UNTIL FEBRUARY 3, 2017, THAT IS 
DEFERRED UPONRESPONDENT'S COMPLIANCE WITH CONDITIONS;RESPONDENT SHALL 
PAY COSTS WITHIN NINETY DAYS 
Loraine Dillinder Farabow, First Assistant General Counsel, Oklahoma Bar 
Association, Oklahoma City, Oklahoma, for Complainant.John W. Coyle, III, 
Coyle Law Firm, Oklahoma City, Oklahoma, for Respondent.
EDMONDSON, J.
¶1 The Respondent, a lawyer licenced to practice law in Oklahoma, pled guilty 
to three misdemeanors and the Bar Association sought to have his Bar license 
immediately suspended with a two-year suspension by commencing a proceeding 
authorized by Rule 7 of the Rules Governing Disciplinary Proceedings. We 
previously entered an order of interim suspension. After review of the record 
made before the trial panel of the Professional Responsibility Tribunal, we 
conclude that the appropriate discipline is a suspension of one year with an 
additional deferred professional suspension for one year conditioned upon 
Respondent's compliance with conditions relating to his conduct and 
rehabilitation.
¶2 A criminal Information was filed against the Respondent, James M. 
Demopolos, in the District Court for Oklahoma County.1 One count was dismissed2 and he pled guilty to 
violating: (1) 21 O.S. § 
540, obstructing a public officer;3 (2) 21 O.S. § 1378(B), threatening to perform an act of 
violence involving or intended to involve serious bodily harm or death;4 and (3) 21 O.S. § 644(C), domestic abuse assault and battery.5 Upon Respondent's guilty 
plea, the District Court deferred its two-year sentence until its review on 
January 6, 2017, and ordered Respondent to pay specific fines and costs. The 
court ordered he be placed under the supervision of the Oklahoma Department of 
Corrections and successfully complete a 52-week Batterers Intervention Program6 with substance abuse 
testing. 
¶3 A lawyer who has been convicted or has tendered a plea of guilty or nolo 
contendere pursuant to a deferred sentence plea agreement is subject to 
professional discipline when the crime demonstrates such lawyer's unfitness to 
practice law.7 The clerk of any court in this State in which a lawyer 
is convicted or as to whom proceedings are deferred is required to "transmit 
certified copies of the Judgment and Sentence on a plea of guilty, order 
deferring judgment and sentence, indictment or information and judgment and 
sentence of conviction to the Chief Justice of the Supreme Court and to the 
General Counsel of the Oklahoma Bar Association within (5) days after said 
conviction."8 The transmitted copies received by the Bar Association 
are filed in this Court by the Bar Association.9 The Bar Association filed 
in this Court copies of the Information and Guilty Plea from Respondent's 
criminal case. 
¶4 Upon receipt of the specified documents from a lawyer's criminal case, 
this Court enters an interim order of suspension that immediately suspends the 
lawyer from practicing law, and the lawyer is provided with an opportunity to 
show cause why the order of suspension should be set aside.10 This Court entered an interim suspension order on 
February 2, 2015, and provided Respondent with an opportunity to object to the 
interim suspension and request a mitigation hearing before a trial panel of the 
Professional Responsibility Tribunal (PRT).11 Respondent filed a waiver of his opportunity to object 
to the interim suspension, and he requested a mitigation hearing. A trial panel 
of the PRT held a mitigation hearing with Respondent being represented by 
counsel. After that hearing, both the Bar and Respondent filed their briefs in 
this Court addressing evidence at the hearing and legal argument concerning the 
appropriate professional discipline. 
I. The Court's Rule 7 Review of Respondent's Conduct
¶5 This Court has exclusive original jurisdiction over Bar disciplinary 
matters.12 Protecting the public and purification of the Bar are 
the primary purpose of disciplinary proceedings rather than punishment of the 
offending attorney.13 In Bar disciplinary proceedings, this Court will 
conduct a de novo review of the record to determine if misconduct has 
occurred and what discipline is appropriate.14 Pursuant to Rule 7.2 of the Rules Governing 
Disciplinary Proceedings (RGDP), Respondent's Guilty Plea constitutes conclusive 
evidence of the commission of the crimes that serve as the basis for 
professional discipline, and with the additional documents filed in this Court 
there is a sufficient record for our review of Respondent's Bar proceeding.15
¶6 The evidence before the trial panel was that one Saturday evening in May 
of 2014, Respondent was verbally abusive and consuming alcohol. His condition 
caused his wife to leave their residence and spend the night with a relative. 
Upon her return the next morning she made a 911 telephone call seeking help 
because Respondent was drunk, verbally abusive, and physically abusive having 
hit her in her arm and head with his closed hand.
¶7 The police arrived and observed his intoxicated state. He made threats of 
physical violence against his wife in the presence of the police, including 
statements describing what he would do to her when he was no longer in custody. 
They noticed a bruise on his wife consistent with her complaint. The police 
sought identifying information from him and he responded with a contemptuous 
epithet. He admitted to the police that he had hit his wife. These facts served 
as a basis for three counts in the Information filed against him and his 
subsequent guilty pleas.
¶8 Although this Court's previous order of interim suspension is a 
determination that Respondent's admitted criminal conduct facially demonstrates 
his unfitness to practice law, we also examine all of his conduct in 
light the evidence submitted at the post-mitigation hearing for our 
determination of the proper professional discipline for Respondent.16 There are two basic issues in this summary disciplinary 
proceeding: does the conviction demonstrate the lawyer's unfitness to practice 
law, and if so, what is the proper professional discipline.17 We do not adjudicate the existence of facts which gave 
rise to the criminal charges.18
¶9 In Givens we explained that "Violent acts in the form of domestic 
abuse demonstrate a lawyer's unfitness to practice law. We most recently found, 
'[a]s incidents of domestic ... abuse rise and become the focus of ... public 
attention, it becomes more incumbent on this Court to protect the public by 
sending a message to other lawyers that this misconduct is considered a serious 
breach of a lawyer's ethical duty and will not be tolerated.'"19 Twenty-five years ago this Court discussed criminal 
convictions that demonstrate unfitness to practice law; and we noted language 
appearing in a Comment to one of our Rules of Professional Conduct that was 
also cited recently in Givens: ". . . Although a lawyer is personally 
answerable to the entire criminal law, a lawyer should be professionally 
answerable only for offenses that indicate lack of those characteristics 
relevant to law practice. Offenses involving violence, dishonesty or 
breach of trust, or serious interference with the administration of justice are 
in that category."20
¶10 A lawyer's guilty plea or criminal conviction for a violent act of 
domestic abuse is a violation of the Oklahoma Rules of Professional Conduct, 
5 O.S. 
Ch. 1, 
App. 3-A, Rule 8.4(b).21 Respondent's guilty plea for a violent act of 
domestic abuse merits professional discipline imposed by this Court.
II. The Court's Rule 7 Review of Respondent's Conduct 
andMitigation of Professional Discipline
¶11 The evidence at the mitigation hearing was that Respondent had practiced 
law since 1978 and had no previous complaints for professional discipline. 
Respondent had previously worked as an oil and gas title lawyer, and no 
allegations have been made that his conduct has injuriously affected a client. 
Respondent is currently employed as a landman, and he works on title 
examinations authored by his employer who is a lawyer. An affidavit was 
submitted to show that Respondent has been compliant with the Lawyers Helping 
Lawyers program. A lawyer testified concerning Lawyers Helping Lawyers and 
Respondent's participation in the program.
¶12 A lawyer testified that he became Respondent's sponsor in Alcoholics 
Anonymous (AA). He explained that Respondent had made progress in that program. 
The evidence shows that Respondent's continuous participation in AA had been for 
less than a year at the time the mitigation hearing occurred. Another lawyer 
testified that he had shared an office with, and rented an office to, Respondent 
for several years. He stated that he had never seen him consume alcohol while 
working, or show any indication that alcohol had affected his practice of law. 

¶13 The evidence at the mitigation hearing also included Respondent's 
previous chronic use of marijuana as well as his use of sedatives. Respondent 
successfully completed a thirty-day in-patient treatment program for substance 
abuse after his arrest. However, he had two relapses of consuming alcohol 
shortly after returning home after treatment, and these two events occurred 
approximately five months prior to the mitigation hearing. The evidence showed 
that immediately after the relapses he continued with attending his AA meetings 
and informed his AA sponsor of the events. The record shows that Respondent has 
not failed any of his post-conviction drug tests, and testimony shows that he 
has not used marijuana or sedatives after his in-patient treatment. 
¶14 Testimony at the hearing included an incident that occurred eleven years 
earlier when Respondent had been drinking alcohol and was arrested after having 
a physical altercation with a male relative. No criminal charges were filed 
relating to this arrest. 
¶15 Testimony at the hearing from both Respondent and his wife showed that 
Respondent had previously pushed, shoved, and slapped his wife when he was 
drinking alcohol. His wife's testimony shows that she is supportive of her 
husband, does not want him to lose his Bar license, and that she felt compelled 
to call the police because she needed help from someone to control Respondent or 
defuse the situation. She expressed her hope that the two of them could live in 
an alcohol-free environment. She testified that without alcohol consumption in 
the home they are kind to each other, there is no verbal or physical abuse 
present, and that they have been together for twenty-four years.
¶16 She stated that their future life as a married couple had to be based 
upon the absence of alcohol consumption in the home. She testified that she 
participated in Respondent's in-patient counseling sessions, attended AA 
meetings, and that she and Respondent were working on the issues as both a 
couple and as individuals. She testified that Respondent's mother, sister, two 
aunts, and an uncle had died during the previous five years and she thought that 
his increased alcohol consumption during this period was tied to what she 
perceived to be his depression concerning these events. She testified that 
during the last two years Respondent became angry when he was intoxicated. She 
testified that Respondent's consumption of alcohol occurred only at home. 
¶17 In Zannotti, the lawyer pled nolo contendere to the misdemeanor 
crimes of domestic assault and battery and malicious injury to property. He 
received a two year deferred sentence by the District Court, and this Court 
imposed a two-year suspension from the practice of law. When determining 
discipline, this Court took into consideration the fact the trial court thought 
it was necessary to keep Zannotti in the criminal justice system for a full two 
years for the safety of the public.22 In the present case, the District Court has Respondent 
being supervised by the criminal justice system for two years.
¶18 In Soderstrom, after a lawyer's plea of guilty for unlawful 
possession of a controlled substance, we suspended the lawyer for two years and 
a day.23 We determined that his continued relapses with 
substance abuse adversely impacted his fitness to practice law, and a 
substantial period of sobriety was necessary before any request for 
reinstatement.24 We do consider for the purpose of mitigation whether a 
lawyer's conduct has changed following medical and psychological treatment.25 But we are concerned in the present case that 
Respondent's period of sobriety is less than a year after a pattern of alcohol 
and drug abuse that lasted for several years and that it became a factor in the 
domestic abuse.
¶19 In Ijams, the lawyer was sentenced on four misdemeanor counts, 
eluding a police officer, DUI-alcohol, operating a vehicle with defective 
equipment and obstructing a police officer.26 In addition to his interim suspension, his license to 
practice law was suspended until the date of his completion of his deferred 
sentences, approximately one year after our pronouncement. We again considered 
the length of a lawyer's criminal sentence as one factor in arriving at the 
appropriate period of professional suspension to be imposed.27
¶20 Respondent's testimony included a statement of contrition and his 
humiliation and embarrassment that has arisen from his conduct. For the purpose 
of mitigating discipline we also determine whether a lawyer recognizes the 
adverse effect of his or her substance abuse and cooperates in the treatment for 
remedying the abuse.28
¶21 Respondent has shown his willingness to cooperate with treatment by his 
continued participation in Lawyers Helping Lawyers, AA, and the Batterers 
Intervention Program, as well as his completed in-patient treatment program. 
Respondent's brief expresses a willingness to have random drug testing and if he 
fails any test to be immediately suspended, including the panel-recommended 
two-years-and-a-day suspension upon a failed test, which would then require any 
effort for professional reinstatement to comply with the requirements for a 
lawyer who has been disbarred.29
¶22 We note Respondent's emphasis in the record on his attendance at a 
Batterers Intervention Program, and the fact that he started the program before 
the trial court made it a condition of his deferred criminal sentence. We 
encourage his efforts in obtaining treatment. But while we have considered 
compliance with court-ordered conditions for the purpose of mitigating 
professional discipline, this Court expects a lawyer's compliance with a 
court order as a professional attribute and such compliance is not a quid pro 
quo for mitigation. A respondent's compliance with court orders, such as 
attendance and voluntary commencement in a treatment program, is merely one 
factor when we examine the record for evidence of an actual change in 
attitude and conduct that the lawyer's treatment is designed to foster.30
¶23 We note and appreciate the testimony of Respondent's wife and her candid 
assessments of their marital relationship and the current conduct of Respondent. 
We also note the testimony of Respondent's AA sponsor and his positive view of 
Respondent's progress in AA. While we note that the evidence shows a link 
between Respondent's use of alcohol and his improper behavior, because of the 
recentness of his sobriety we are concerned with Respondent's resolve to 
permanently change his conduct. We have considered Respondent's absence 
of prior professional discipline.31 We have also considered the District Court's two-year 
period of supervision by the Department of Corrections, although this factor is 
not controlling on the time a lawyer's professional license should be 
suspended.32
¶24 The Bar Association requests that the Court suspend Respondent from the 
practice of law for two years commencing on the date of his interim suspension. 
At the mitigation hearing, Respondent argued that no final suspension be imposed 
and that the order of interim suspension be lifted. Respondent's post-hearing 
brief argues that the trial panel's recommendation be approved. 
¶25 Respondent's trial panel recommended that he receive a six-month 
suspension from the practice of law, combined with a deferred suspension of two 
years and one day, subject to his compliance with seven terms of probation. Six 
of the terms are:
(1) Respondent shall comply with all conditions of his court-imposed deferred 
sentence, including Department of Corrections probation supervision until 
released from his deferred sentence;
(2) Respondent shall refrain from any and all use of alcohol, mind-altering 
substances or illegal drugs;
(3) Respondent shall sign and maintain a contact with Lawyers Helping 
Lawyers, and have weekly contact with his mentor;
(4) Respondent shall waive all questions of confidentiality and permit his 
sponsor at Lawyers Helping Lawyers to notify the General Counsel of the Oklahoma 
Bar Association in the event of any default by Respondent in the terms of the 
probation or deferred suspension;
(5) Respondent shall attend no less than three (3) AA sessions per week; 
and
(6) Respondent shall abide by the Rules of Professional Conduct.
The seventh condition is that Respondent shall be subject to random drug 
testing through an entity specified by the trial panel's recommendation, or by a 
similar service as directed by Lawyers Helping Lawyers, and the testing shall be 
at Respondent's expense, or through application for expense assistance through 
the Lawyers Helping Lawyers Foundation. 
¶26 Recommendations of a PRT trial panel are advisory and not binding on this 
Court.33 This Court adjudicates all issues of fact and law in a 
lawyer disciplinary proceeding.34 However, our review of the record should not be 
considered as diminishing the importance of the PRT trial panel and its 
recommendations. A trial panel functions as this Court's hearing examiner and 
provides a procedural conduit for the record and legal arguments by making the 
matter ready for this Court's original de novo review of the case.35 The lawyers and non-lawyers who serve on trial panels 
of the PRT36 receive no compensation for their services,37 and they provide an important public service to the 
Bar, this Court, and the People of the State of Oklahoma. We agree with the 
trial panel that Respondent should have both a suspension and a deferred 
suspension, but we disagree with the trial panel's recommended time for 
suspension. 
¶27 In Zannotti, the respondent physically attacked a person with whom 
he had a previous dating relationship when the two of them met because 
respondent was "wanting to get back together."38 His victim was traumatized and needed counseling and 
medication as a result of the assault.39 She obtained a protective order against the respondent. 
When discussing discipline we noted that the respondent tried to shift 
responsibility for his conduct to his victim.40 We imposed a two-year suspension of respondent's 
license to practice law.
¶28 In Givens, the intoxicated respondent physically attacked his 
fourteen-year-old son, and two years later struck him again after he had 
received a deferred criminal sentence of eighteen months and court-ordered 
participation in a Batterers Intervention Program.41 We noted the respondent's pattern of abuse, that he 
continued this pattern while on probation of his criminal sentence, and his 
continued substance abuse relapses while in a substance abuse program. We 
imposed a suspension of respondent's license for two years and one day. 
¶29 In the present case, Respondent and his adult victim, his wife, have 
reconciled. They live together and she is helping him with his efforts to 
maintain sobriety. She attends meetings on alcoholism and wants their home to be 
without alcohol consumption. She did not seek or request a protective order and 
does not feel threatened by Respondent when he is sober. She testified that she 
loves her husband and that he is a loving husband when he is sober. She 
testified that no physical abuse has occurred since the events on the Sunday 
morning in May 2014. Respondent has not tried to shift to his wife any blame or 
responsibility for his physical abuse of her. Respondent has not violated a 
condition of his deferred criminal sentence. His drug tests have not shown any 
substance abuse. In a lawyer disciplinary proceeding, it is the duty of this 
Court to determine the appropriate level of discipline to be imposed, based 
on the facts and circumstances of the case.42 We agree with the trial panel that these circumstances 
are different from those in both Zannotti and Givens. 
¶30 However, Respondent did not limit his lack of self-control to his 
relationship with his wife. When the police asked him for identifying 
information he declined to provide the information and responded with cursing 
and a derogatory epithet. His intoxicated tirade to the police included specific 
threats of harm against his wife. His opprobrious conduct reflects on him and 
the Bar. We conclude that Respondent should be immediately suspended from the 
practice of law for one year and that he should have an additional one-year 
deferred suspension with the seven conditions recommended by the trial panel and 
as specified herein.
¶31 This Court has imposed a final suspension of a lawyer's license with that 
suspension commencing from the date of a previous interim suspension of that 
lawyer.43 Respondent's immediate one-year suspension commences on 
the date this Court issued an interim suspension of Respondent's Bar license, 
February 2, 2015. In addition to this one-year suspension until February 3, 
2016, we conclude that Respondent should continue to be professionally monitored 
both during and after this one-year suspension with an additional one-year 
deferred professional suspension of his Bar license until February 3, 2017.
¶32 We treat the immediate one-year suspension of Respondent's Bar license as 
providing him the rule-specified opportunity to seek professional reinstatement 
on or after February 3, 2016.44 The additional one-year deferred suspension is 
conditioned upon Respondent's continued compliance with the seven conditions of 
the trial panel specified herein and the one-year deferred suspension shall 
cease on February 3, 2017, provided that Respondent does not violate any 
condition of his deferred suspension.
III. Procedure for Implementing Respondent's Deferred 
Professional Suspension
¶33 A lawyer's criminal conviction furnishes clear and convincing evidence 
that the lawyer committed the criminal acts that are subsequently used to 
warrant professional discipline in the form of a suspension or deferred 
suspension of a Bar license.45 However, in the context of imposing a deferred 
professional suspension of a license to practice law with conditions for the 
lawyer's future conduct, we are not concerned with facts used as evidence for 
the court's deferral of the suspension, but facts showing a violation of the 
conditions of the lawyer's deferred suspension. A similar circumstance occurs 
with revocation of a probation in a criminal case.46 Revocation of a constitutionally protected liberty 
interest in a criminal probation case typically involves the factual question 
whether the probationer has violated a condition of probation,47 and in the acceleration of a deferred sentence at an 
acceleration hearing "the court only makes a factual determination involving the 
existence of a violation of the terms of the deferred sentence."48 The probationer whose probation is revoked by a 
judicial proceeding is entitled to notice of his or her alleged violations of 
probation.49
¶34 A lawyer accused of professional misconduct must also be afforded due 
process of law prior to suspension or revocation of the lawyer's licence to 
practice law.50 A lawyer receives notice of any adverse claim that may 
be used to impose professional discipline.51 General Counsel for the Bar must give notice to a 
lawyer that the Bar has filed a request with this Court for implementing a 
deferred suspension.52
¶35 We have previously required that the General Counsel of the Bar 
Association notify this Court when a lawyer's professional license probation has 
been violated, and this Court then implements the deferred suspension.53 That practice shall continue with General Counsel's 
notification filed in this Court showing (1) the Respondent has violated his 
probation, (2) a request that the Court immediately implement a deferred 
suspension, and (3) the General Counsel has provided notice to Respondent of the 
Bar's filing.
¶36 We have previously stated that a deferred suspension would commence on 
the date the conditions of deferral or probation were violated by the lawyer.54 Making the effective date of the suspension the same 
date of the lawyer's violation requires the lawyer to engage in professional 
self-policing. A lawyer has a duty to protect the interests of his or her 
clients from adverse circumstances arising from a professional suspension, 
including the Court implementing a deferred suspension.55 This self-policing concept is also found in the 
procedure for a resignation pending professional discipline where we make a 
proper resignation effective on the date it was submitted to the Oklahoma Bar 
Association.56 The previous practice will continue that a deferred 
suspension will commence upon a respondent's violation of a condition of that 
suspension; however, the Respondent will be provided an opportunity to object to 
the General Counsel's request for implementing the deferred sentence.
¶37 A lawyer must be given an opportunity to object to implementation of a 
deferred professional suspension. A State may impose an interim suspension 
pending an opportunity for a prompt hearing that would definitely determine a 
fact that is used for deprivation of a state-created property right such as a 
professional bar licences where, for example, a State has an important interest 
in insuring the integrity of the practice of law carried on pursuant to that 
professional license.57 An order of this Court implementing a deferred 
suspension of a lawyer's license to practice law because of a violation of the 
associated deferred-suspension conditions must be based upon facts before 
this Court showing that the lawyer has actually violated the probation.58 This Court has a non-delegable role as a finder of 
facts that a respondent's conduct warrants the immediate implementation of a 
deferred suspension, i.e., a violation has actually occurred and the 
suspension should thus be implemented.59
¶38 Upon General Counsel filing a notification seeking to implement 
Respondent's deferred suspension, this Court will issue an interim order 
immediately implementing the deferred suspension effective the date of the 
alleged violation stated in General Counsel's notification, and providing 
Respondent an opportunity to show cause why the Court should not make the 
deferred suspension final.60 Upon Respondent's filed waiver of his opportunity to 
respond or his failure to timely respond to the Court's order, a final order 
shall be entered implementing the deferred suspension. Upon Respondent's timely 
filed objection to the Bar's request, the Court will determine if the record is 
adequate for implementing the deferred suspension, whether the interim order 
implementing the suspension should be set aside, and take any other action that 
the Court deems appropriate.
¶39 Respondent is cautioned that should the General Counsel properly notify 
this Court of Respondent's failure to comply with one or more of the 
deferred-suspension conditions at any time prior to February 3, 2017, he is 
subject to this Court entering an interim order immediately imposing the 
one-year suspension. Respondent is cautioned that any future unprofessional 
conduct by him during his period of suspension and deferred suspension is 
subject to this Court imposing additional professional discipline when notice of 
his conduct is properly brought to our attention by the OBA.61 If upon a violation of Respondent's deferred 
suspension, the Bar seeks to impose professional discipline in addition to 
application of the one-year deferred suspension, then the Bar should: (1) in 
the present Bar proceeding notify this Court of Respondent's violation for 
immediate implementation of the deferred suspension in this proceeding, and (2) 
utilize the proper disciplinary procedure for the particular misconduct alleged 
against the Respondent, e.g., the procedures specified in Rules 6, 7, or 
10.62
IV. COSTS
¶40 In a proceeding pursuant to Rule 7 RGDP, we have imposed the costs of the 
proceeding on the lawyer receiving professional discipline.63 In the context of a Rule 7 proceeding, we have noted 
that Rule 6.16 RGDP provides the costs of the investigation, record and 
disciplinary proceedings shall be surcharged against the disciplined lawyer, 
unless remitted for good cause by this Court.64 Rule 6.16 requires the costs to be paid within ninety 
(90) days. 
¶41 Respondent had notice that the costs of a Rule 7 proceeding could be 
imposed against him. No good cause for remission has been shown. The application 
of the Bar Association for assessing costs against the respondent in the amount 
of One-Thousand Two-Hundred and Fifty-One dollars and Eighty cents ($1,251.80) 
is granted. The costs shall be paid by Respondent within ninety (90) of the date 
this opinion becomes final.
V. Conclusion
¶42 Respondent is suspended from the practice of law for one year commencing 
on February 2, 2105, with an additional one-year suspension that is deferred 
upon Respondent's compliance with the conditions of the deferral until February 
3, 2017.
¶43 In the event that Respondent violates a condition of his deferred 
suspension, the General Counsel of the Bar Association shall notify this Court 
and request an immediate implementation of a one-year professional suspension 
against Respondent. In the event Respondent violates a condition of his deferred 
suspension, the effective date and commencement of the previously deferred 
one-year suspension shall be the date Respondent violated a condition of his 
deferred sentence. 
¶44 Respondent is ordered to pays the costs of this proceeding in the amount 
of $1,251.80 within ninety days from the date this opinion is final.
¶45 REIF, C. J., KAUGER, WATT, WINCHESTER, EDMONDSON, COLBERT, GURICH, JJ., 
concur.
¶46 COMBS, V. C. J., TAYLOR, J., dissent.
¶47 TAYLOR, J., dissenting. I would suspend the Respondent for two years. He 
should not be allowed to practice law while on criminal probation. 
FOOTNOTES
1 State of Oklahoma v. 
James M. Demopolos, CF-2014-3767, District Court of Oklahoma County. 
2 The first count of the Information alleged that 
Respondent had offered a bribe to the police officers in the form of money to 
release him from custody in violation of 21 O.S. § 381. The State moved to dismiss this Count and 
this Count was noted as dismissed in the Plea of Guilty. 
3 21 O.S. § 540: "Every person who willfully delays or 
obstructs any public officer in the discharge or attempt to discharge any duty 
of his office, is guilty of a misdemeanor." 
4 21 O.S. § 1378(B): "Any person who shall threaten to 
perform an act of violence involving or intended to involve serious bodily harm 
or death of another person shall be guilty of a misdemeanor, punishable upon 
conviction thereof by imprisonment in the county jail for a period of not more 
than six (6) months." 
5 21 O.S. § 644(C): "Any person who commits any assault 
and battery against a current or former spouse, a present spouse of a former 
spouse, a former spouse of a present spouse, parents, a foster parent, a child, 
a person otherwise related by blood or marriage, a person with whom the 
defendant is or was in a dating relationship as defined by Section 60.1 of Title 
22 of the Oklahoma Statutes, an individual with whom the defendant has had a 
child, a person who formerly lived in the same household as the defendant, or a 
person living in the same household as the defendant shall be guilty of domestic 
abuse. Upon conviction, the defendant shall be punished by imprisonment in the 
county jail for not more than one (1) year, or by a fine not exceeding Five 
Thousand Dollars ($5,000.00), or by both such fine and imprisonment. Upon 
conviction for a second or subsequent offense, the person shall be punished by 
imprisonment in the custody of the Department of Corrections for not more than 
four (4) years, or by a fine not exceeding Five Thousand Dollars ($5,000.00), or 
by both such fine and imprisonment. The provisions of Section 51.1 of this title 
shall apply to any second or subsequent offense."
21 Ohio St. 2011 § 644 was amended by Laws 2014, 
c. 71 § 1, eff. Nov. 1, 2014, and the language of paragraph (C) does not appear 
to have been altered by the amendment. 2014 Okla. Sess. Laws, c. 71, § 1, pg. 
233. 
6 The Victim Services Unit of the Office of the Oklahoma 
Attorney General provides services for persons who require domestic violence or 
sexual assault services through a domestic violence or sexual assault program; 
and for the purpose of providing this service a "'batterers intervention 
program' or 'batterers treatment program' means an agency, organization, 
facility or person who offers, provides or engages in the offering of counseling 
or intervention services to persons who commit domestic abuse." 74 O.S.2011 § 18p-1(D). 
7 5 O.S.2011 Ch. 1, App. 1-A, Rules Governing 
Disciplinary Proceedings, Rule 7.1: "A lawyer who has been convicted or has 
tendered a plea of guilty or nolo contendere pursuant to a deferred sentence 
plea agreement in any jurisdiction of a crime which demonstrates such lawyer's 
unfitness to practice law, regardless of whether the conviction resulted from a 
plea of guilty or nolo contendere or from a verdict after trial, shall be 
subject to discipline as herein provided, regardless of the pendency of an 
appeal." 
8 5 O.S.2011 Ch. 1, App. 1-A, Rules Governing 
Disciplinary Proceedings, Rule 7.2: "The clerk of any court within this State in 
which a lawyer is convicted or as to whom proceedings are deferred shall 
transmit certified copies of the Judgment and Sentence on a plea of guilty, 
order deferring judgment and sentence, indictment or information and judgment 
and sentence of conviction to the Chief Justice of the Supreme Court and to the 
General Counsel of the Oklahoma Bar Association within five (5) days after said 
conviction. The documents shall also be furnished to the Chief Justice by the 
General Counsel within five (5) days of receiving such documents. Such 
documents, whether from this jurisdiction or any other jurisdiction shall 
constitute the charge and be conclusive evidence of the commission of the crime 
upon which the judgment and sentence is based and shall suffice as the basis for 
discipline in accordance with these rules." 
9 State ex rel. Oklahoma Bar Ass'n v. Zannotti, 
2014 OK 25, ¶ 22, 330 P.3d 11, 16. 
10 5 O.S.2011 Ch. 1, App. 1-A, Rules Governing 
Disciplinary Proceedings, Rule 7.3: "Upon receipt of the certified copies of 
Judgment and Sentence on a plea of guilty, order deferring judgment and 
sentence, indictment or information and the judgment and sentence, the Supreme 
Court shall by order immediately suspend the lawyer from the practice of law 
until further order of the Court. In its order of suspension the Court shall 
direct the lawyer to appear at a time certain, to show cause, if any he has, why 
the order of suspension should be set aside. Upon good cause shown, the Court 
may set aside its order of suspension when it appears to be in the interest of 
justice to do so, due regard being had to maintaining the integrity of and 
confidence in the profession." 
11 State ex rel. Oklahoma Bar Ass'n v. James M. 
Demopolos, 2015 OK
5, 
S.C.B.D. No. 6223 (Feb. 2, 2015, Published in O.B.J. Only). 
12 State ex rel. Oklahoma Bar Ass'n v. Givens, 
2014 OK 103, ¶ 8, 343 P.3d 214, 
216-217, State ex rel. Oklahoma Bar Ass'n v. Funk, 2005 OK 26, ¶ 3, 114 P.3d 427, 430. 
13 State ex rel. Oklahoma Bar Ass'n v. Chappell, 
2004 OK 41, ¶ 23, 93 P.3d 25, 31. 
14 Givens, 2014 OK 103, at ¶ 9, 343 P.3d at 217, citing State 
ex rel. Oklahoma Bar Ass'n v. Soderstrom, 2013 OK 101, ¶¶ 9-10, 321 P.3d 159, 160. 
15 See Rule 7.2 at note 8 supra; Givens, 
2014 OK 103, at ¶ 9, 343 P.3d at 217; 
State ex rel. Oklahoma Bar Ass'n v. Shofner, 2002 OK 84, n. 1, 60 P.3d 1024, 1026 (although a lawyer may in the 
interest of explaining his or her conduct or by way of mitigating the discipline 
to be imposed submit evidence tending to mitigate the severity of discipline, a 
post-conviction disciplinary hearing will not relitigate the facts which gave 
rise to the criminal charges). 
16 State ex rel. Oklahoma Bar Ass'n v. Wilcox, 
2014 OK 1, ¶ 45, 318 P.2d 1114, 
1127. 
17 State ex rel. Oklahoma Bar Ass'n v. Hart, 
2014 OK 96, ¶ 8, 339 P.3d 895, 898; 
State ex rel. Oklahoma Bar Ass'n v. Wilcox, 2014 OK 1, ¶ 45, 318 P.2d 1114, 1127, citing 
State ex rel. Oklahoma Bar Ass'n v. Cooley, 2013 OK 42, ¶ 11, 304 P.3d 453, 455. 
18 See note 15 supra, and citation to 
Shofner. 
19 State ex rel. Oklahoma Bar Ass'n v. Givens, 
2014 OK 103, ¶ 11, 343 P.3d at 217 
quoting State ex rel. Oklahoma Bar Ass'n v. Zannotti, 2014 OK 25, ¶ 24, 330 P.3d 11, 17. 
20 State rel. Oklahoma Bar Ass'n v. Armstrong, 
1990 OK 9, 791 P.2d 815, 818 quoting Comment, 5 O. S. Supp.1988, 
Ch. 1, App. 3-A, Rule 8.4 (emphasis added). See note 21, infra, citing 
Givens, 2014 OK
103, ¶ 11, 343 P.3d at 217, and its reliance on Rule 8.4 and similar 
language found in current Rule 8.4, Comment 2. 
21 State ex rel. Oklahoma Bar Ass'n v. Givens, 
2014 OK 103, ¶ 11, 343 P.3d at 217, 
quoting O. R. P. C. Rule 8.4(b) and Comments 2 to Rule 8.4.
Rule 8.4, O. R. P. C. provides in part: "It is professional misconduct for a 
lawyer to: . . . (b) commit a criminal act that reflects adversely on the 
lawyer's honesty, trustworthiness or fitness as a lawyer in other respects; . . 
. ."
Comment 2 to Rule 8.4 provides in part: "Although a lawyer is personally 
answerable to the entire criminal law, a lawyer should be professionally 
answerable only for offenses that indicate lack of those characteristics 
relevant to law practice. Offenses involving violence, dishonesty, breach of 
trust, or serious interference with the administration of justice are in that 
category. A pattern of repeated offenses, even ones of minor significance when 
considered separately, can indicate indifference to legal obligation." 
22 See the explanation of Zannotti in State ex 
rel. Bar Ass'n v. Givens, 2014 OK 103, ¶ 19, 343 P.3d at 218, citing 
Zannotti, 2014 OK
25 
at ¶ 24, 330 P.3d
11. 
23 State ex rel. Oklahoma Bar Ass'n v. Soderstrom, 
2013 OK 101, ¶ 13, 321 P.3d 159, 161, 
24 See the explanation of Soderstrom in State ex 
rel. Bar Ass'n v. Givens, 2014 OK 103, ¶ 20, 343 P.3d at 218-219, citing 
Soderstrom, 2013 OK 101 at ¶ 12, 321 P.3d 159. 
25 See, e.g., State ex rel. Oklahoma Bar 
Ass'n v. Busch, 1998 OK 103, ¶ 50, 976 P.2d 38, 56 (we noted that the lawyer's conduct 
had not changed following his treatment when we concluded that his mitigation 
plea was unpersuasive). 
26 State ex rel. Oklahoma Bar Ass'n v. Ijams, 
2014 OK 93, 338 P.3d 639, 
27 Ijams, 2014 OK 93, at ¶ 8, 338 P.3d at 642. 
28 Ijams, 2014 OK 93, at ¶ 8, 338 P.3d at 642. 
29 State rel. Oklahoma Bar Ass'n v. Giger, 
2003 OK 61, n. 34, 72 P.3d 27, 40; State ex rel. Oklahoma Bar Ass'n 
v. Wolfe, 919 P.2d
427, 433 (Kauger, V.C.J., concurring, and joined by Watt, J.) ("A suspension 
from the practice of law for a period of two years and one day is tantamount to 
disbarment in that the suspended attorney must follow the same procedures for 
readmittance as would a disbarred counterpart."). 
30 See the explanation of Soderstrom in 
Givens, ¶ 20, that is cited in note 24 supra, and the reference to 
Busch, ¶ 50, that is cited in note 25 supra. 
31 State ex rel. Oklahoma Bar Ass'n v. Dobbs, 
2004 OK 46, ¶ 106, 94 P.3d 31, 70 (absence of prior discipline may be 
considered for mitigation of professional discipline). 
32 This Court has an exclusive and nondelegable 
power in regulating the practice of law and determining professional discipline 
for a lawyer. State ex rel. Oklahoma Bar Ass'n v. Casey, 2012 OK 93, ¶2, 295 P.3d 1096, 1098; In re Spilman, 
2010 OK 70, ¶ 10, 240 P.3d 702, 709. A criminal sentence imposed by a 
District Court may not be used to control this Court's determination 
of an appropriate professional discipline for a lawyer. 
33 State ex rel. Oklahoma Bar Ass'n v. Bradley, 
2014 OK 78, ¶ 23, 338 P.3d 629, 637; State ex rel. Oklahoma Bar Ass'n 
v. Aston, 2003 OK
101, ¶ 10, 81 P.3d
676, 678. 
34 State ex rel. Oklahoma Bar Ass'n v. Mothershed, 
2011 OK 84, ¶ 48, n. 50, 
264 P.3d 1197, 1215. See also State 
ex rel. Oklahoma Bar Ass'n v. Zannotti, 2014 OK 25, ¶ 4, 330 P.3d 11, 12 (stipulations inconsistent with the 
record are rejected upon de novo review). 
35 State ex rel. Oklahoma Bar Ass'n v. Mothershed, 
2011 OK 84, at ¶ 51, 264 P.3d at 
1216. 
36 Three members of the PRT serve as members of a trial 
panel. RGDP, 5 O.S. Ch. 1, App. 1-A, Rule 6.6. The Professional Responsibility 
Tribunal is composed of twenty-one members, fourteen lawyers and seven 
non-lawyers, with this number subject to increase when necessary. RGDP, Rule 
4.1. The lawyer members are appointed by the President of the Association 
subject to approval by the Board of Governors, and the non-lawyer members are 
appointed by the Governor of the State of Oklahoma. Id. 
37 RGDP, Rule 4.4: "The members of the Tribunal shall 
receive no compensation for their services, but shall be reimbursed for their 
travel and other reasonable expenses incidental to the performance of their 
duties." 
38 State ex rel. Oklahoma Bar Ass'n v. Zannotti, 
2014 OK 25, ¶¶ 5-6 , 
330 P.3d 11, 13. 
39 State ex rel. Oklahoma Bar Ass'n v. Zannotti, 
2014 OK 25, ¶ 12, 330 P.3d 11, 14. 
40 State ex rel. Oklahoma Bar Ass'n v. Zannotti, 
2014 OK 25, ¶ 19, 330 P.3d 11, 16 (Respondent's testimony . . . shows 
that Respondent has not accepted responsibility for his actions and undermines 
the testimony of his remorse." 
41 State ex rel. Oklahoma Bar Ass'n v. Givens, 
2014 OK 103, ¶¶ 2-3, 343 P.3d at 215. 

42 State ex rel. Oklahoma Bar Ass'n v. Weigel, 
2014 OK 4, ¶ 27, 321 P.3d 168, 177. 
43 See, e.g., State ex rel. Oklahoma Bar 
Ass'n v. Givens, 2014 OK 103, ¶ 24, 343 P.3d at 219 (suspension for two 
years and one day); State ex rel. Oklahoma Bar Ass'n v. Wilcox, 
2014 OK 1, ¶ 56, 318 P.2d at 1130, 
(disbarred from the date of interim suspension); State ex rel. Oklahoma Bar 
Ass'n v. Willis, 1993 OK 138, 863 P.2d 1211 (suspension for 15 months commencing on 
the date of interim suspension).
Similarly, we have approved resignations from the Bar Association with 
pending professional discipline proceedings and given such with an effective 
earlier date when a showing was made that the lawyer was no longer able to 
practice law as of that date. State rel. Oklahoma Bar Ass'n v. Perkins, 
1988 OK 65, 757 P.2d 825 (rule stated). 
44 5 O.S.2011 Ch. 1, App.1-A, RGDP, Rule 11.8: 
A lawyer who has been suspended for two (2) years or less upon disciplinary 
charges may resume practice upon the expiration of the period of suspension by 
filing with the Clerk of the Supreme Court an original and two (2) copies of an 
affidavit affirming that affiant has not engaged in the unauthorized practice of 
law or otherwise violated the rules of the Association or the terms of the 
affiant's order of suspension. The affidavit shall also describe all business or 
professional activities of the affiant and places of residence during the term 
of the suspension. No order of Court is necessary; however, material deletions 
or misrepresentations in the affidavit shall be grounds for subsequent 
discipline.
A copy of the affidavit shall be served on the General Counsel by the lawyer 
at the time of its filing, who may within sixty days file a separate 
disciplinary complaint with the Professional Responsibility Commission stating 
the lawyer during the suspension engaged in the unauthorized practice of law or 
other actions which would render the lawyer subject to discipline. 
45 State ex rel. Oklahoma Bar Ass'n v. Offill, 
2014 OK 27, ¶ 3, 324 P.3d 406, 407; State ex rel. Oklahoma Bar Ass'n 
v. Bernhardt, 2014 OK 20, ¶ 29, 323 P.3d 222, 228. See Shofner at note 15 
supra. 
46 See Sonnier v. State, 2014 OK CR 13, ¶ 13, 334 P.3d 948, 952 citing Gagnon v. Scarpelli, 
411
U.S. 778, 781-82, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973) and Morrissey v. 
Brewer, 408 U.S. 471, 488-89, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972) ("In the 
context of parole and probation revocation (both judicial proceedings), the 
United States Supreme Court has confirmed that minimal due process is required, 
but declined to prescribe a particular procedure for those proceedings.") 
(parenthetical information in original). 
47 Black v. Romano, 471 U.S.
606, 
611, 105 S. Ct. 2254, 85 L. Ed. 2d 636 (1985). 
48 Hagar v. State, 1999 OK CR 35, ¶ 10, 990 P.2d 894, 898. 
49 Black v. Romano, 471 U.S. at 
612. 
Cf. Sonnier v. State, 2014 OK CR 13, ¶ 13, 334 P.3d 948, 952 citing Tate v. State, 
2013 OK CR 18, ¶ 33, 313 P.3d 274, 283-84 (the Court of Criminal Appeals has 
stated in the context of judicial proceedings: "This Court has held that, in 
that context, a defendant must be 'sufficiently apprised' of the grounds on 
which probation or a suspended sentence is revoked."). 
50 State ex rel. Oklahoma Bar Ass'n v. Mothershed, 
2011 OK 84, ¶ 56, 264 P.3d at 1218. 
See Schware v. Board of Bar Examiners, 353 U.S.
232, 
238-239, 77 S. Ct. 752, 1 L. Ed. 2d 796 (1957) ("A State cannot exclude a person 
from the practice of law or from any other occupation in a manner or for reasons 
that contravene the Due Process or Equal Protection Clause of the Fourteenth 
Amendment."); Willner v. Committee on Character and Fitness, 
373
U.S. 96, 102, 83 S. Ct. 1175, 10 L. Ed. 244 (1963) (requirements of procedural due 
process must be met before a State can exclude a person from practicing law or 
from any other occupation in a manner or for reasons that contravene the Due 
Process Clause of the Fourteenth Amendment). 
51 State ex rel. Oklahoma Bar Ass'n v. Bolusky, 
2001 OK 26, ¶ 8, 23 P.3d 268, 273. 
52 In re Ruffalo, 390 U.S.
544, 
550, 88 S. Ct. 1222, 20 L. Ed. 2d 117 (1968). 
53 State ex rel. Oklahoma Bar Ass'n v. Bernhardt, 
2014 OK 20, ¶ 31, 323 P.3d 222, 229. 
54 State ex rel. Oklahoma Bar Ass'n v. Ijams, 
2014 OK 93, ¶ 10, 338 P.3d 639, 643; State ex rel. Oklahoma Bar Ass'n 
v. Bernhardt, 2014 OK 20, ¶ 31, 323 P.3d 222, 229. 
55 See 5 O.S.2011 Ch. 1, App. 3-A, Rule 1.3, states 
in part: "A lawyer should pursue a matter on behalf of a client despite 
opposition, obstruction or personal inconvenience to the lawyer, and take 
whatever lawful and ethical measures are required to vindicate a client's cause 
or endeavor. A lawyer must also act with commitment and dedication to the 
interests of the client and with zeal in advocacy upon the client's 
behalf."
See, e.g., State ex rel. Oklahoma Bar Ass'n v. Running, 
2011 OK 75, ¶ 15, 262 P.3d 736, 740 ("Respondent has shown a repeated 
disregard of this Court's rules governing lawyers. He has been suspended three 
times for failure to pay bar dues. In the present case, he continued to practice 
law after suspension without notifying his clients or withdrawing from pending 
litigation, all in violation of Rules 1.3 and 9.1 RGDP, and Rule 5.5(a) RPC."). 

56 State ex rel. Oklahoma Bar Ass'n v. Bourland, 
2001 OK 12, ¶ 14, 19 P.3d 289, 291 (explaining that an effective date of 
a resignation could be prior to the Court's order accepting the resignation; and 
also noting "the rule-mandated duties of a lawyer subject to final discipline, 
for example, notifying clients, withdrawing from proceedings, and notifying the 
Professional Responsibility Commission."); State ex rel. Oklahoma Bar Ass'n 
v. Perkins, 1988 OK
65, 757 P.2d
825, 827 ("The effective date of a resignation is upon filing the 
resignation with the Executive Director."). 
57 Barry v. Barchi, 443 U.S.
55, 
64-65, 99 S. Ct. 2642, 61 L. Ed. 2d 365 (1979). 
58 Schware v. Board of Bar Examiners, 
353
U.S. 232, 246-247, 77 S. Ct. 752, 1 L. Ed. 2d 796 (1957) (A State could not, 
consistently with due process, refuse a lawyer a license to practice law on the 
basis of a finding that he was morally unfit when there was no evidence in the 
record). 
59 State ex rel. Oklahoma Bar Ass'n v. Anderson, 
2005 OK 9, ¶ 15, 109 P.3d 326, 330 ("Our duty to review the facts to 
determine if an ethical violation occurred is non-delegable."). 
60 Barry v. Barchi, 443 U.S. at 
64-65. 

61 See, e.g., State ex rel. Oklahoma Bar 
Ass'n v. Moon, 2013 OK 7, 295 P.3d 17 (during a deferred suspension of two years 
and one day a lawyer's additional acts of unprofessional conduct warranted 
disbarment). Cf. State ex rel. Oklahoma Bar Ass'n v. Brewer, 
1989 OK 172, 794 P.2d 397, 399 (complaint of additional allegations 
of misconduct may be consolidated with reinstatement proceeding). 
62 See Brewer, 794 P.2d at 399, cited in note 61 
supra, and the explanation in Brewer that when a disciplinary 
proceeding is pending, along with a reinstatement proceeding, and new 
allegations of professional misconduct are made by the Bar, they should be 
raised by filing an additional formal professional complaint with the Court 
followed by seeking available and appropriate procedural opportunities for 
consolidation to conserve judicial resources. 
63 State ex rel. Oklahoma Bar Ass'n v. Ijams, 
2014 OK 93, ¶ 13, 338 P.3d 639, 643; State ex rel. Oklahoma Bar Ass'n 
v. Wilburn, 2010 OK
25, ¶ 13, 236 P.3d
79, 82; State ex rel. Oklahoma Bar Ass'n v. Spradling, 
2009 OK 39, ¶ 10, 213 P.3d 570, 575. 
64 State ex rel. Oklahoma Bar Ass'n v. Shofner, 
2002 OK 84, n. 3, 60 P.3d 1024, 1027 (citing Rule 6.16, RGDP).
5 O.S.2011 Ch. 1, App. 1-A, Rule 6.16: "The costs of investigation, the 
record, and disciplinary proceedings shall be advanced by the Oklahoma Bar 
Association (or the Professional Responsibility Commission, if provision 
therefor has been made in its budget). Where discipline results, the cost of the 
investigation, the record, and disciplinary proceedings shall be surcharged 
against the disciplined lawyer unless remitted in whole or in part by the 
Supreme Court for good cause shown. Failure of the disciplined lawyer to pay 
such costs within ninety (90) days after the Supreme Court's order becomes 
effective shall result in automatic suspension from the practice of law until 
further order of the Court."

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2013 OK CR 18, 313 P.3d 274, TATE v. STATEDiscussed
 2014 OK CR 13, 334 P.3d 948, SONNIER v. STATEDiscussed at Length
 1999 OK CR 35, 990 P.2d 894, 70 OBJ        2766, Hagar v. StateDiscussed
Oklahoma Supreme Court Cases
 CiteNameLevel
 1988 OK 65, 757 P.2d 825, State ex rel. Oklahoma Bar Ass'n v. PerkinsDiscussed at Length
 1989 OK 172, 794 P.2d 397, State ex rel. Oklahoma Bar Ass'n v. BrewerDiscussed
 1990 OK 9, 791 P.2d 815, State ex rel. Oklahoma Bar Ass'n v. ArmstrongDiscussed
 1993 OK 138, 863 P.2d 1211, 64 OBJ        3290, State ex rel. Oklahoma Bar Ass'n v. WillisDiscussed
 2001 OK 12, 19 P.3d 289, 72 OBJ        553, STATE ex. rel. OKLAHOMA BAR ASSN. v. BOURLANDDiscussed
 2001 OK 26, 23 P.3d 268, 72 OBJ        832, STATE ex. rel. OKLAHOMA BAR ASSN. v. BOLUSKYDiscussed
 2002 OK 84, 60 P.3d 1024, STATE ex. rel. OKLAHOMA BAR ASS'N v. SHOFNERDiscussed at Length
 2003 OK 61, 72 P.3d 27, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. GIGERDiscussed
 2003 OK 101, 81 P.3d 676, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ASTONDiscussed
 2004 OK 41, 93 P.3d 25, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CHAPPELLDiscussed
 2004 OK 46, 94 P.3d 31, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. DOBBSDiscussed
 2005 OK 9, 109 P.3d 326, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ANDERSONDiscussed
 2005 OK 26, 114 P.3d 427, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. FUNKDiscussed
 1996 OK 75, 919 P.2d 427, 67 OBJ        2051, State ex rel. Oklahoma Bar Assn. v. WolfeCited
 2009 OK 39, 213 P.3d 570, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. SPRADLINGDiscussed
 2010 OK 25, 236 P.3d 79, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. WILBURNDiscussed
 2010 OK 70, 240 P.3d 702, IN THE MATTER OF THE APPLICATION OF SPILMANDiscussed
 2011 OK 75, 262 P.3d 736, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. RUNNINGDiscussed
 2011 OK 84, 264 P.3d 1197, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. MOTHERSHEDDiscussed at Length
 2012 OK 93, 295 P.3d 1096, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CASEYDiscussed
 2013 OK 7, 295 P.3d 17, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. MOONDiscussed
 2013 OK 42, 304 P.3d 453, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. COOLEYDiscussed
 2013 OK 101, 321 P.3d 159, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. SODERSTROMDiscussed at Length
 2014 OK 1, 318 P.3d 1114, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. WILCOXDiscussed at Length
 2014 OK 4, 321 P.3d 168, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. WEIGELDiscussed
 2014 OK 20, 323 P.3d 222, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. BERNHARDTDiscussed at Length
 2014 OK 25, 330 P.3d 11, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. ZANNOTTIDiscussed at Length
 2014 OK 27, 324 P.3d 406, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. OFFILLDiscussed
 2014 OK 78, 338 P.3d 629, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. BRADLEYDiscussed
 2014 OK 93, 338 P.3d 639, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. IJAMSDiscussed at Length
 2014 OK 96, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. HARTCited
 2014 OK 103, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. GIVENSDiscussed at Length
 2015 OK 5, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. DEMOPOLOSCited
 1998 OK 103, 976 P.2d 38, 69 OBJ        3488, State ex. rel. Oklahoma Bar Association v. BuschDiscussed
Title 21. Crimes and Punishments
 CiteNameLevel
 21 Ohio St. 1378, Punishment for Planning or Threatening Violent ActDiscussed
 21 Ohio St. 381, Bribing OfficersCited
 21 Ohio St. 540, Obstruction of Public Officer - Recording an OfficerDiscussed
 21 Ohio St. 644, Punishment for Assault and BatteryDiscussed at Length
Title 74. State Government
 CiteNameLevel
 74 Ohio St. 18p-1, Victims Services Unit of the Office of the Attorney GeneralCited